
	

113 HR 5084 IH: HUBZone Equity Act
U.S. House of Representatives
2014-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5084
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2014
			Mr. Cárdenas (for himself, Ms. Meng, Ms. Hahn, Mr. Carson of Indiana, Mr. Vargas, Mrs. Negrete McLeod, Ms. Clarke of New York, Mr. Lowenthal, Mr. Ruiz, and Mr. Ben Ray Luján of New Mexico) introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To ensure equal access for HUBZone designations to all tax-paying small business owners.
	
	
		1.Short titleThis Act may be cited as the HUBZone Equity Act.
		2.Amendment to definition of HUBZone small business concernSubparagraph (A) of section 3(p)(3) of the Small Business Act (15 U.S.C. 632 (p)(3)) is amended by
			 inserting or lawful permanent residents of the United States after United States citizens.
		
